Appeal from a final order of the Special Term of the Supreme Court, Washington county, which order directed that petitioner’s application for an order directing the Warden of Great Meadow Prison to transmit petitioner’s name to the Governor for the allowance of commutation, as provided in section 232 of the Correction Law, be considered as an application for a writ of habeas corpus and that the petitioner be discharged from imprisonment. Order reversed and petition dismissed and prisoner remanded to the custody of the Warden of Great Meadow Prison. Hill, P. J., Crapser, Bliss and Poster, JJ., concur; Heffernan, J., dissents, upon the reasons stated by Mr. Justice Rogers in his Ms opimon. [Reported in 174 Misc. 191.]